QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

SENIOR SUBORDINATED PROMISSORY NOTE

 

THE ISSUANCE AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES
LAWS.  THIS NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE, OR
(B) AN OPINION OF COUNSEL (SELECTED BY THE HOLDER AND REASONABLY ACCEPTABLE TO
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT THIS NOTE
MAY BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION
FROM REGISTRATION; PROVIDED THAT SUCH OPINION OF COUNSEL SHALL NOT BE REQUIRED
IN CONNECTION WITH ANY SUCH SALE, ASSIGNMENT OR TRANSFER TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT IS AN AFFILIATE OF THE HOLDER OF THIS NOTE, OR (II) THE
HOLDER PROVIDES THE COMPANY WITH ASSURANCE (REASONABLY SATISFACTORY TO THE
COMPANY) THAT SUCH NOTE CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE
144.

  

Issuance Date

: August 23, 2011

 

Principal: U.S. $[*]

 

 

 

 

FOR VALUE RECEIVED,

Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation (the
"Company"), hereby promises to pay to [*] or registered assigns ("Holder") the
amount set out above as the Principal (as reduced pursuant to the terms hereof
pursuant or otherwise, the "Principal") when due, whether upon the Maturity Date
(as defined below), acceleration or otherwise (in each case in accordance with
the terms hereof) and the accrued interest ("Interest") on any outstanding
Principal at the Interest Rate (as defined below), from August 23, 2011 (the
"Issuance Date") until the same becomes due and payable in accordance with the
terms hereof).  This Senior Subordinated Promissory Note (this "Note" and such
other Senior Subordinated Promissory Notes, the "Additional Notes") is one of an
issue of Senior Subordinated Promissory Notes issued pursuant to the Note and
Warrant Purchase Agreement (as defined below) (collectively, the "Notes").
Certain capitalized terms used herein are defined in Section 14.



 

(1)

                                  MATURITY.  On the Maturity Date, the Holder
shall surrender this Note to the Company and the Company shall pay to the Holder
an amount in cash representing all outstanding Principal, accrued and unpaid
Interest.  The "Maturity Date" shall be January 31, 2012.



 

(2)                                  INTEREST; INTEREST RATE.  Interest on this
Note shall commence accruing on the Issuance Date at the Interest Rate and shall
be computed on the basis of a thirty (30) day month. Subject to Section 3,
Interest shall be payable entirely in cash on the Maturity Date. Principal and
accrued Interest on this Note may not be prepaid at any time except pursuant to
Section 4(a) or Section 5.

  

(3)                                  [Reserved]

  

(4)                                  RIGHTS UPON EVENT OF DEFAULT.

 

(a)                                  Event of Default.  Each of the following
events shall constitute an "Event of Default":

 

(i)                                     the Company's failure to pay to the
Holder any amount of Principal, Interest or other amounts when and as due under
this Note;

  

(ii)                              the Company or any of its material
Subsidiaries file for bankruptcy, consent to the appointment of a receiver, or
makes a general assignment for the benefit of its creditors;

 

(v)                                 a court enters an order or decree orders the
liquidation of the Company or any of its material Subsidiaries;

 

(vi)                              a final judgment or judgments for the payment
of money aggregating in excess of $5,000,000 that is not covered by insurance
are rendered against the Company or any of its Subsidiaries; or

 

(vii)                           the Company breaches any covenant or agreement
or materially breaches any representation or warranty in the Note and Warrant
Purchase Agreement and such breach continues for a period of at least thirty
(30) days after written notice thereof from one or more Holders to the Company.

   

(b)                                 Rights Upon Event of Default.  All the
Principal and Interest under the Notes then outstanding shall automatically
become immediately due and payable upon the occurrence of an Event of Default.
Promptly after the occurrence of an Event of Default with respect to this Note,
the Company shall deliver written notice thereof (an "Event of Default Notice")
to the Holder.

 

(5)                                  RIGHTS UPON CHANGE OF CONTROL. All of the
Principal and Interest under the Notes then outstanding shall automatically
become immediately due and payable upon the consummation of a Change of Control
of the Company prior to the Maturity Date.

  

(6)           SUBORDINATION. This Note and the Additional Notes are subordinate
and junior in right of payment to the prior payment in full of (i) all claims of
WB QT, LLC and its affiliates or assigns with respect to indebtedness of the
Company incurred pursuant to (a) that certain Credit Agreement dated January 31,
2007 by and among the Company, WB QT, LLC and Whitebox Advisors, LLC and (b)
each and every promissory note (including any convertible promissory notes)
issued by the Company to WB QT, LLC prior to the Issuance Date, (ii) all claims
of any senior secured indebtedness issued by the Company after the date of this
Agreement the proceeds of which were used to repay all or part of the
indebtedness owed to WB QT, LLC and (iii) all claims of the holders of those
certain bridge notes issued by the Company on May 9, 2011 and May 20, 2011. This
Note and the Additional notes shall rank senior to all other indebtedness of the
Company not incurred in its ordinary course of doing business, whether now
existing or hereinafter incurred. Each Holder of this Note, by accepting the
same, (i) agrees to and shall be bound by such provisions, (ii) authorizes and
directs the Company on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination so provided and
(iii) appoints the Company his or her attorney-in-fact for any and all such
purposes. Payments of Interest and Principal on the Notes is senior to the
payment of dividends or amounts paid in liquidation on any class of capital
stock of the Company.

   

(7)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES; TRANSFER.  Any
provision of this Note may be amended, waived or modified upon the written
consent of the Company and the Required Holders. This Note may not be offered
for sale, sold, transferred or assigned; provided that this prohibition shall
not apply to any such sale, assignment or transfer to an affiliate of the
Holder.

 

(8)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note or the Note and
Warrant Purchase Agreement at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(9)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  The Company
shall pay the costs incurred by the Holder for the collection, enforcement or
action or in connection with any bankruptcy, reorganization, receivership or
other proceeding of the Company, including, but not limited to, reasonable
attorneys' fees and disbursements.

 

(10)         CONSTRUCTION; HEADINGS; NO WAIVER.  This Note shall be deemed to be
jointly drafted by the Company and the initial Holders of this Note and shall
not be construed against any person as the drafter hereof.  The headings of this
Note are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note. No failure or delay on the part of the Holder in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof.

   

(11)         NOTICES; PAYMENTS.

 

(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the Note and Warrant Purchase Agreement. .

 

(b)           Payments.  All payments hereunder shall be made in lawful money of
the United States of America by a check or wire transfer to such address or bank
account as previously provided to the Company in writing (which address, in the
case of each of the initial Holders of this Note, shall initially be as set
forth on the Schedule of Holders attached to the Note and Warrant Purchase
Agreement).  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date.  Any amount of Principal or other
amounts due under the this Note, other than Interest, which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of five percent (5%) per
annum from the date such amount was due until the same is paid in full ("Late
Charge").

 

(12)         WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, presentment, protest and all other demands and
notices (other than the notices expressly provided for in this Note) in
connection with the delivery, acceptance, default or enforcement of this Note
and the Note and Warrant Purchase Agreement.

 

(13)         GOVERNING LAW.  This Note shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof.  The Company and, by accepting this
Note, the holder of this Note each irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Western District of New York for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Note and the
transactions contemplated hereby.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE
HEREOF, THE HOLDER OF THIS NOTE, HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY
JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(14)         CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:

  

(i)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(ii)          "Change of Control" means any Fundamental Transaction other than
(A) a consolidation or merger with or into another Person in which the
beneficial owners of the Company's then outstanding voting securities
immediately prior to such transaction beneficially own securities representing
fifty percent (50%) or more of the aggregate voting power of then outstanding
voting securities of the resulting or acquiring corporation (or any parent
thereof), or their equivalent if other than a corporation, in such transaction,
or (B) pursuant to a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company.

 

 

(iii)          "Fundamental Transaction" means (1) that the Company shall,
directly or indirectly, in one or more related transactions, (a) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person or Subsidiary of another Person, or (b) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Company to another Person, or (c) be the subject of a purchase,
tender or exchange offer that is accepted by the holders of more than the 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (d) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person or parent
of such other Person acquires more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the other Person
or other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination), or (2) a termination of trading.

  

(iv) "Interest Rate" means 1.25% per month, provided, however, that upon an
Event of Default the Interest Rate shall automatically increase to 1.50% per
month.

  

(v) "Note and Warrant Purchase Agreement" means that certain note and warrant
purchase agreement dated as of August 23, 2011 by and among the Company and
Holders, as the same may be amended and/or restated from time to time.

  

(vi) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity  and a government or any department or agency thereof.

   

(vii) "Required Holders" means the Holders of Notes representing at least a
majority of the aggregate Principal amount of the Notes then outstanding.

    

(viii) "Subsidiary" means with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of equity entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees or other governing
body thereof is at the time owned or controlled by such Person (regardless of
whether such equity is owned directly or through one or more other Subsidiaries
of such Person or a combination thereof).

 

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

Quantum Fuel Systems Technologies Worldwide, Inc.

By: /s/ W. B rian Olson

Name: W. Brian Olson

Title: Chief Financial Officer

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Note]